HOFFMAN, District Judge.
This case was unanimously confirmed by the board of commissioners. It has been submitted to us without argument or ■ the statement of any objections to it on the part of the appellants. The points made by the law agent before the commissioners are all fully considered in their opinion contained in the transcript, and we deem it enough to say that we see no reason to dissent from the conclusion at which they arrive. Of the genuineness of the grant there can be no question. It was approved, as the board and this court consider, in an unqualified manner by the departmental assembly, and the conditions have been substantially complied with. The description in the grant and the delineation on the map, which is unusually accurate, indicate unmistakeably the locality' and boundaries of the granted land; and the decree of the commissioners, which we are asked to affirm, particularly designates the boundaries of the tract, the title to which is confirmed to the claimants. A decree affirming their decision must be entered as prayed for by the claimants.